[NOT FOR PUBLICATION–NOT TO BE CITED AS PRECEDENT]

          United States Court of Appeals
                       For the First Circuit


No. 01-1863

                          DANNY M. KELLY,

                       Plaintiff, Appellant,

                                 v.

                        TOWN OF CHELMSFORD,

                        Defendant, Appellee.


         APPEAL FROM THE UNITED STATES DISTRICT COURT

                 FOR THE DISTRICT OF MASSACHUSETTS

              [Hon. Rya W. Zobel, U.S. District Judge]


                               Before

                         Boudin, Chief Judge,
                  Selya and Lipez, Circuit Judges.




     Danny M. Kelly on brief pro se.
     Joyce Frank, Gregg J. Corbo and Kopelman and Piage, P.C. on
brief for appellee.



                         December 14, 2001
         Per   Curiam.    Danny   M.    Kelly   appeals   from   the

district court’s dismissal of his 42 U.S.C. § 1983 cause of

action for failure to state a claim pursuant to Fed. R. Civ.

P. 12(b)(6).   The only issue is whether Kelly’s complaint

challenging the town of Chelmsford’s taking of a portion of

his property through eminent domain was ripe for review.

         In his complaint, Kelly alleged a number of reasons

in support of his assertion that the taking of his property

was improper, including that it was not taken for a public

use, that the taking reduced his property value, and that he

did not receive adequate compensation for the taking.

         In this circuit, “exhaustion of state law remedies

-- whatever form they may take -- is a precondition to the

maintenance of a federal damages action under the Takings

Clause . . . .”   Ochoa Realty Corp. v. Faria, 815 F.2d 812,

817 (1st Cir. 1987); see also          Marietta Realty, Inc. v.

Springfield Redevelopment Authority, 902 F.Supp. 310, 313

(D. Mass. 1995) (plaintiff must first invoke the available

mechanisms for compensation from the defendant in order to

ripen a claim under the Fifth Amendment).           This is true

whether the alleged wrongful taking is a result of negligent

or intentional conduct.   Hudson v. Palmer, 468 U.S. 517, 533
(1984).   The    Massachusetts inverse condemnation statute,

Mass.Gen.L. ch. 79, provides such a remedy.

          As Kelly conceded in his complaint below, the town

of Chelmsford took his property through eminent domain in

order to build a sewerage pumping station, very much a

public use of the property.     The gravamen of his complaint

in the district court was an explicit challenge to the

adequacy of the proffered compensation as well as a request

for damages.    As such, the district court properly dismissed

the complaint under Rule 12(b)(6) as not ripe for review

because of Kelly’s failure to first attempt to avail himself

of the Massachusetts inverse condemnation statute.        The

district court’s judgment is AFFIRMED.




                              -3-